2015 WI 51

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2011AP259-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Matthew C. Siderits, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Matthew C. Siderits,
                                  Respondent-Appellant.

                           DISCIPLINARY PROCEEDINGS AGAINST SIDERITS

OPINION FILED:          June 4, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   PROSSER, J., did not participate.

ATTORNEYS:
                                                                                  2015 WI 51
                                                                         NOTICE
                                                          This opinion is subject to further
                                                          editing and modification.   The final
                                                          version will appear in the bound
                                                          volume of the official reports.
No.     2011AP259-D


STATE OF WISCONSIN                                    :               IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Matthew C. Siderits, Attorney at Law:

Office of Lawyer Regulation,                                                  FILED
             Complainant-Respondent,
                                                                          JUN 4, 2015
       v.
                                                                            Diane M. Fremgen
                                                                         Clerk of Supreme Court
Matthew C. Siderits,

             Respondent-Appellant.




       ATTORNEY reinstatement proceeding.                  Reinstatement granted.


       ¶1    PER    CURIAM.         We   review   a       report      filed    by    Referee
Michael     F.   Dubis,    recommending       that        the    court     reinstate        the
license of Matthew C. Siderits to practice law in Wisconsin.
Upon   careful      review     of    the   matter,        we     agree     that     Attorney
Siderits's license should be reinstated.                        We further agree with
the referee that Attorney Siderits should be required to pay the
full    costs      of   this   proceeding,        which         are    $2,585.56       as    of
March 30, 2015.
                                                                                  No.    2011AP259-D



       ¶2     Attorney       Siderits           was     licensed       to    practice         law    in
Wisconsin in 1996.            In January of 2013, this court suspended his
license to practice law for a period of one year, effective
February      4,     2013.          In     re     Disciplinary           Proceedings          Against
Siderits,     2013 WI 2,    345 Wis. 2d    89,    824 N.W.2d 812.        The
suspension arose out of five counts of misconduct that involved
Attorney Siderits manipulating his billing records for the sole
purpose of achieving bonuses for two consecutive years.
       ¶3     On     October        15,     2014,           Attorney      Siderits        filed      a
petition      seeking       the     reinstatement            of    his      law    license.          On
January 22, 2015, the Office of Lawyer Regulation (OLR) filed a
response      not    opposing        the        reinstatement        petition.            A    public

hearing was held before the referee on February 10, 2015.                                           The
referee filed his report and recommendation on March 10, 2015.
       ¶4     Supreme        Court         Rule        (SCR)       22.31(1)        provides         the
standards       to    be     met     for        reinstatement.              Specifically,           the
petitioner      must       show     by     clear,       satisfactory,             and    convincing
evidence that he or she has the moral character to practice law,
that his or her resumption of the practice of law will not be
detrimental to the administration of justice or subversive to
the    public      interest,        and     that       he    or    she    has      complied      with
SCR 22.26 and the terms of the order of suspension.                                     In addition
to these requirements, SCR 22.29(4)(a)-(4m) provides additional
requirements that a petition for reinstatement must show.                                           All

of    these   additional           requirements          are      effectively        incorporated
into SCR 22.31(1).


                                                   2
                                                                      No.   2011AP259-D



       ¶5    When we review a referee's report and recommendation,
we will adopt the referee's findings of fact unless they are
clearly erroneous.             Conclusions of law are reviewed de novo.
See     In    re     Disciplinary         Proceedings           Against     Eisenberg,
2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.
       ¶6    We    conclude     that     the      referee's     findings    support    a
determination       that      Attorney    Siderits       has    met   his   burden    to
establish by clear, satisfactory, and convincing evidence that
he has met all of the standards required for reinstatement of
his license to practice law in Wisconsin.                        The referee found
that Attorney Siderits has not practiced law during the period
of his suspension; that he has complied fully with the terms of

the order of suspension and will continue to do so until his
license is reinstated; that he has maintained competence and
learning in the law; that his conduct since the suspension has
been     exemplary      and    above     reproach;       that    he   has   a   proper
understanding      of    and    attitude       toward     the   standards    that    are
imposed upon members of the bar and will act in conformity with
those standards; that he can be safely recommended to the legal
profession, the courts, and the public as a person fit to be
consulted by others and to represent them and otherwise act in
matters of trust and confidence and in general to aid in the
administration of justice as a member of the bar and the officer
of     the   courts;     and    that     he       has   fully   complied    with     the

requirements set forth in SCR 22.26.                    The referee noted that if
his license is reinstated, Attorney Siderits intends to resume
practice in the area of worker's compensation.
                                              3
                                                                No.     2011AP259-D



      ¶7    In assessing Attorney Siderits's moral character and
whether     his    resumption    of    the      practice   of   law     would   be
detrimental to the administration of justice or subversive of
the   public      interest,    the    referee    pointed   to   statements      in
character reference letters submitted by Attorney Siderits at
the public hearing.       The referee also noted Attorney Siderits's
testimony at the public hearing wherein he acknowledged his past
professional misconduct and made a commitment not to engage in
unethical    practices    or    professional      misconduct    in    the   future
should his license to practice law be reinstated.                     The referee
concluded by saying:

           Mr. Siderits has paid a very significant price
      for his professional misconduct, has shown that he
      understands his ethical duties and can be readmitted
      to practice, being mindful of those duties and the
      need for compliance.   His suspension has resulted in
      significant economic hardship to him and his family,
      and reinstatement of his law license will allow him
      not only to resume his career as an attorney, but to
      be better able to adequately support his wife and
      children and assist his children to attend college.
      Accordingly,   I  recommend   that  Matthew Siderits'
      petition for reinstatement be granted.
      ¶8    It is this court's general practice to assess the full
costs of a proceeding against a respondent.                See SCR 22.24(1m).
We find it appropriate to follow that general practice here.
      ¶9    IT IS ORDERED that the license of Matthew C. Siderits
to practice law in Wisconsin is reinstated, effective the date
of this order.
      ¶10   IT IS FURTHER ORDERED that within 60 days of the date
of this order, Matthew C. Siderits shall pay to the Office of


                                         4
                                                          No.   2011AP259-D



Lawyer     Regulation   the   costs   of   this   proceeding,   which   are
$2,585.56.
     ¶11     IT IS FURTHER ORDERED that compliance with all of the
terms of this order remain a condition of Matthew C. Siderits's
license to practice law in Wisconsin.
     ¶12     DAVID T. PROSSER, J., did not participate.




                                      5
    No.   2011AP259-D




1